          Case 1:18-cv-00566-TJM-CFH Document 191 Filed 04/09/20 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU


                                             Writer Direct: 518-776-2255

                                                       April 9, 2020

    Honorable Thomas J. McAvoy
    United States District Court
    Northern District of New York
    Federal Building and U.S. Courthouse
    15 Henry Street
    Binghamton, NY 13901

    Re:     NRA v. Cuomo, et al
            Northern District of New York
            18-CV-566 (TJM)(CFH)

    Dear Judge McAvoy:

             I write to request a two-week extension of time until April 28, 2020, for the Defendants
    to file any motion for reconsideration, relative to the Court’s recent decision directing that
    certain documents be produced for in camera review. [Dkt. 188]. The Defendants are currently
    considering whether to file such a motion, particularly to highlight for the Court the immense
    burden that will be placed on the Defendants should they be required to comply with the
    Plaintiff’s requests, which the Court has described as being tantamount to a fishing expedition.

           The current health crisis has made it particularly difficult for Defendants to make this
    assessment in short order. Additional time is needed to accurately identify the effort that will be
    required to comply with the Court’s order, which is hindered by our current difficulties in
    gaining access to custodians and their records. Given the foregoing, the Defendants respectfully
    request that the Court grant the Defendants a two-week extension of time to file a motion for
    reconsideration.

            The Court’s continued attention to this matter is appreciated.




             THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
     Case 1:18-cv-00566-TJM-CFH Document 191 Filed 04/09/20 Page 2 of 2
April 9, 2020
Page 2


                                        Respectfully yours,

                                        s/ William A. Scott

                                        William A. Scott
                                        Assistant Attorney General
                                        Bar Roll No. 512434
                                        William.Scott@ag.ny.gov
